1

2

3
                                   UNITED STATES DISTRICT COURT
4
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6    UNITED STATES OF AMERICA,                               1:09-cr-00339-LJO-2
7                              Plaintiff,                    MEMORANDUM DECISION AND
                                                             ORDER DENYING MOTION FOR
8                       v.                                   REDUCTION OF SENTENCE
                                                             PURSUANT TO 18 U.S.C. § 3582(c)(2)
9    JESUS DURAN,
                                                             (ECF No. 231)
10                            Defendant.
11

12

13          On August 22, 2011, Defendant pleaded guilty to one count of conspiracy to manufacture,

14 distribute, and possess with intent to distribute Marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

15 841(b)(1)(A), and 846. ECF Nos. 134 and 123. At the time of sentencing, this Court was informed that

16 Defendant was sentenced previously in the Northern District of California (“NDCA”) to an 87-month

17 term of imprisonment in connection with a separate, then-undischarged drug conviction for conspiring to

18 distribute 50 grams or more of methamphetamine (“NDCA Sentence”) in NDCA Case No. 5:03-CR-

19 20115-JF-2. ECF No. 165 at 4 (Government’s Sentencing Memorandum). Defendant requested at

20 sentencing before this Court that any new term of imprisonment be allowed to run concurrent with his

21 NDCA Sentence. ECF No. 161 at 2. The United States opposed this request. ECF No. 165 at 4. On

22 November 28, 2011, this Court sentenced Defendant to a 135-month term of imprisonment, “to run

23 consecutive to any discharged term of imprisonment.” ECF No. 167 at 2 (Judgment and Commitment)

24 (“EDCA Sentence”). On February 18, 2015, this Court amended Defendant’s sentence pursuant to 18

25 U.S.C. § 3582(c)(2) to reduce his term of imprisonment from 135 months to 120 months (“Modified

                                                         1
1    EDCA Sentence”), but the order running this term consecutive to any other terms of imprisonment was

2    not modified. ECF No. 219.

3           On May 20, 2019, Petitioner filed another motion for a sentence reduction under 28 U.S.C.

4    § 3582(c), this time without counsel. He now argues that Amendment 782 to the United States

5    Sentencing Guidelines would result in a lower offense level for his conviction for conspiracy to

6    distribute 50 grams or more of methamphetamine. That sentence, however, was imposed in his case in

7    the Northern District of California. Petitioner has identified no authority permitting this Court to modify

8    the sentence imposed by a judge in another district, and this Court is without power to reduce the NDCA

9    Sentence. See generally 18 U.S.C. § 3582(a), (c) (discussing the factors “the court” is to consider in

10 imposing a term of imprisonment and in modifying that term of imprisonment once it has been

11 imposed).

12          Petitioner’s motion is accordingly DENIED. A motion to reduce his sentence in his Northern

13 District of California case should be filed with the court in the Northern District of California.

14

15 IT IS SO ORDERED.

16      Dated:     May 29, 2019                              /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

                                                         2
